DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-17, 19, 21-23, 25, and 27-29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano (Pub. No.: US 2010/0057159 A1).
Regarding claims 1 and 16, Lozano discloses a method for treating a neuropsychiatric disorder in a subject, the method comprising: positioning an electrode at Brodmann Area 11 or Brodmann Area 47 of orbitofrontal cortex region of brain of the subject (e.g. see [0040]); and applying electrical stimulation to the Brodmann Area 11 or 
Regarding claims 2 and 21, Lozano discloses the method comprises applying electrical stimulation to Brodmann Area 11 (e.g. see [0040]).
Regarding claims 3 and 22, Lozano discloses the method comprises applying electrical stimulation to Brodmann Area 47 (e.g. see [0040]).
Regarding claims 4 and 23, Lozano discloses the method comprises applying electrical stimulation to Brodmann Area 11 and Brodmann Area 47 (e.g. see [0040]).
Regarding claims 6 and 25, Lozano discloses the electrode is placed within Brodmann Area 11 or Brodmann Area 47 (e.g. see [0040]).
	Regarding claims 8 and 27, Lozano discloses the electrode is brain-penetrating electrode array ([0069]). 
	Regarding claims 9 and 17, Lozano discloses the neuropsychiatric disorder comprises depression, wherein applying the electrical stimulation treats depression (e.g. see [0050]-[0061]).
	Regarding claims 10 and 19, Lozano discloses the neuropsychiatric disorder comprises anxiety, wherein applying the electrical stimulation treats anxiety (e.g. see [0050]-[0061]).
	Regarding claims 11 and 28, Lozano discloses the neuropsychiatric disorder is Major Depressive Disorder (MDD), Generalized Anxiety Disorder (GAD), Post-Traumatic Stress Disorder (PTSD), Addiction, Anorexia, Obsessive-Compulsive Disorder (OCD), or Bipolar Disorder (BD) or chronic pain (e.g. see [0050]-[0061]).


Regarding claim 13, Lozano discloses the electrical stimulation is applied bilaterally (e.g. see [0040]).
	Regarding claim 14, Lozano discloses the electrical stimulation is applied at least two times, wherein the electrical stimulation is spatially and/or temporally different (e.g. see [0040]).
	Regarding claims 15 and 29, Lozano discloses the method further comprises assessing effectiveness of the treatment in the subject (e.g. see figure 5 element 505).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Goldwasser et al. (Pub. No.: US 2014/0148872 A1); hereinafter referred to as “Goldwasser”.
Regarding claims 5, 7, 24, and 26 Lozano discloses the method but is silent as to the electrode is placed on a surface of Brodmann Area 11 or Brodmann Area 47 and the electrode is non-brain penetrating surface electrode array. Goldwasser teaches that it is known to use such a modification as set forth in figure 28A, 28B, [0236]-[0238] to provide less invasive stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lozano, with such a modification as taught by Goldwasser, since such a modification would provide the predictable results of less invasive stimulation.
	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Lozano (Pub. No.: US 2014/0357932 A1); hereinafter referred to as Lozano 2014.
Regarding claims 18 and 20 Lozano discloses the method but is silent as to using the BDI and BAI scores to assess the depression/anxiety progress. Lozano 2014 teaches that it is known to use such a modification as set forth in figure 28A, 28B, [0088], [0089] to provide additional means to track treatment response. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lozano, with such a modification as taught by Lozano 2014, since such a modification would provide the predictable results of additional means to track treatment response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP C EDWARDS/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792